Citation Nr: 1031823	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-00 348 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.

2.  Entitlement to service connection for lumbar 
spondylolisthesis.

3.  Entitlement to a rating in excess of 70 percent for major 
depression.

4.  Entitlement to total disability rating based on individual 
unemployability due to service connected disability (TDIU).

5.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of a left rotator cuff injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1963 to June 1964.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from August 2003 (left 
rotator cuff injury under 38 U.S.C.A. § 1151, right lower 
extremity peripheral neuropathy, and lumbar spine 
spondylolisthesis) and September 2008 (TDIU and rating of 
psychiatric disability) rating decisions by the Houston, Texas 
VARO.  In June 2010, a videoconference hearing was held before 
the undersigned; a transcript of the hearing is included in the 
claims file.  At the hearing the Veteran sought, and was granted, 
a 60 day abeyance period for submission of additional evidence.  
That period has lapsed; no additional evidence was received.

The issue of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for left rotator cuff injury is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Veteran will be notified if any 
action on his part is required.


FINDINGS OF FACT

1.  In June 2010, prior to the promulgation of a decision in the 
matter, the Board received notification from the Veteran that he 
was withdrawing his appeals in the matters of service connection 
for right lower extremity peripheral neuropathy and lumbar 
spondylolisthesis, and in the matter of the rating for major 
depression; there are no questions of fact or law in these 
matters remaining for the Board to consider.

2.  The Veteran's service connected disabilities (which include 
major depression, rated 70 percent, and a left foot disability, 
rated 10 percent) are reasonably shown to render him unable to 
obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran are 
met with respect to the claims of service connection for right 
lower extremity peripheral neuropathy and lumbar 
spondylolisthesis, and the matter of the rating for major 
depression; the Board has no further jurisdiction in the 
matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(a)(b)(c) (2009).

2.  The schedular criteria for a TDIU rating are met; a TDIU 
rating is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Lower Extremity Peripheral 
Neuropathy and Lumbar Spondylolisthesis and Rating for Major 
Depression

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there 
is a question of law or fact necessary to a decision by the 
Secretary of VA under a law that that affects the provision of 
benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 
U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated 
by a notice of disagreement and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the veteran.  
See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by an authorized 
representative.  38 C.F.R. § 20.204(a)(b).  

In January 2005, the Veteran filed a substantive appeal that 
perfected his appeal in the matters of service connection for 
right lower extremity peripheral neuropathy and lumbar 
spondylolisthesis, and in February 2009, he filed a substantive 
appeal that perfected his appeal in the matter of the rating for 
major depression.  In testimony before the undersigned in June 
2010 (as noted in the transcript associated with the claims 
file), the Veteran withdrew his appeals in these matters, 
indicating that he was limiting his appeal to the matters of 
entitlement to TDIU and entitlement to benefits for left shoulder 
disability under 38 U.S.C.A. § 1151.  

As the Veteran has withdrawn his appeal in the matters, there 
remain no allegations of error of fact or law for appellate 
consideration with respect to the claims of service connection 
for right lower extremity peripheral neuropathy and lumbar 
spondylolisthesis, and in the matter of the rating for major 
depression.  Accordingly, the Board has no further jurisdiction 
in these matters, and the appeal in the matters must be 
dismissed.

TDIU 

Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim 
of entitlement to TDIU.  However, inasmuch as this decision 
grants the benefit sought there is no reason to belabor the 
impact of the VCAA in the matter; any notice defect or duty to 
assist omission is harmless. 




Legal Criteria, Factual Background, and Analysis

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

The Veteran contends that he is unable to maintain substantially 
gainful employment due to his service-connected disabilities, 
which include major depression, rated 70 percent and residuals of 
a left foot injury (including degenerative joint disease), rated 
10 percent.  

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally provide 
that veterans who, in light of their individual circumstances, 
but without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  As further observed by General Counsel, 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

As the Veteran's major depression is rated 70 percent, he meets 
the schedular rating requirements for a TDIU rating under 
38 C.F.R. § 4.16(a).  Consequently, the only remaining question 
is whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.

The Veteran was afforded a VA psychiatric examination in April 
2009, pursuant to this claim.  The VA examiner reviewed the 
claims file, performed a mental status examination, and noted 
that the Veteran suffers from marked anger, anxiety, inability to 
sleep, and paranoia.  Upon mental status examination, the Veteran 
had variable difficulty following directions and performing tasks 
of a routine nature.  He also reported paranoid type thought 
processes.  The examiner found that the Veteran exhibits serious 
deficits in most major areas of functioning to include 
interpersonal, social, vocational, and avocational.  His 
difficulties with suspiciousness, his largely isolative 
behaviors, and his limited social support network contribute to 
his impaired functioning.

The examiner opined that the Veteran's psychiatric difficulties 
are best understood as marked depression which at times can 
become sufficiently severe to impair his judgment, thinking, and 
ability to interact with others in a productive and focused 
manner.  In particular, he had lost his last job (which was a low 
level administrative support job through the Federal Work Force 
at the Social Security Administration (SSA)) due to anger and 
perceived harassment and mistreatment by a female supervisor.  
The examiner concluded, "Given the low level of this job, and 
the Veteran's statements that he has a fair amount of college 
behind him in CC, it would appear that his capacity to function 
in a competitive gainful employment situation would be severely 
impaired."

In testimony before the Board in June 2010, the Veteran stated 
that he finds it physically hard to stand for long periods and he 
gets very nervous, frustrated, and uncomfortable working with a 
supervisor.  He stated that he cannot control his emotions at 
times and becomes very depressed.  He stated that he finds it 
hard to think clearly and follow directions due to his 
depression. 

The Board finds this testimony credible, and supported by and 
consistent with the April 2009 VA examiner's opinion.  The Board 
notes that the Veteran's last employment with SSA, from 2006 to 
2008, and his last assignment there (which was terminated) was a 
part-time position collecting and delivering internal mail in a 
mail room.  As he was incapable of maintaining even such near-
marginal employment, the Board finds that it is reasonably shown 
that because of (primarily) his service-connected psychiatric 
disability the Veteran is incapable of maintaining any regular 
substantially gainful employment.  With resolution of any 
remaining reasonable doubt in his favor, the Board concludes that 
a TDIU rating is warranted.   


ORDER

The appeal in the matter of service connection for right lower 
extremity peripheral neuropathy is dismissed.

The appeal in the matter of service connection for lumbar 
spondylolisthesis is dismissed.

The appeal in the matter of the rating for major depression is 
dismissed.

A TDIU rating is granted, subject to the regulations governing 
payment of monetary awards.


REMAND

Regarding the benefits under 38 U.S.C.A. § 1151 for residuals of 
a left rotator cuff injury, the Veteran underwent VA surgery for 
a left total shoulder replacement in May 1997.  In May 2000, he 
underwent a total left shoulder revision by Dr. Lifland at 
Christus Spohn Hospital due to dislocation of the original 
prosthesis; a new prosthesis was placed.  In September 2000, the 
Veteran underwent reinsertion of the head component of the left 
shoulder prosthesis.  He contends that an improper prosthesis was 
implanted in his shoulder in [his original] surgery at the Audie 
Murphy VAMC. 

The Veteran was afforded a VA examination to secure a medical 
opinion in this matter claim in October 2008.  However, such 
examination was inadequate for rating purposes, as the examiner 
did not address whether the original prosthesis implanted during 
the 1997 VA surgery was, in fact, the proper prosthesis for the 
Veteran.  Additionally, it was noted that "critical information 
is missing in [the Veteran's] case file regarding the fistula 
formation suspected to have occurred after May 2000."  
Consequently, the opinion appears based on an incomplete record.  

On review of the claims file, the Board found that the Veteran's 
complete medical records pertinent in this matter have not been 
secured, notably those from Christus Spohn Hospital and Dr. 
Lifland.  Such records are necessary for a complete history of 
the left shoulder disability and proper consideration of the 
matter on appeal, and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with 
the claims file copies of the complete 
clinical records (those not already 
associated with the claims file) of all 
treatment the Veteran has received for left 
shoulder disability from Dr. Lifland and 
Christus Spohn Health System from May 2000 to 
the present.  The Veteran must assist in this 
matter by providing an updated release for 
the records.  If any records cannot be 
secured because they have been irretrievably 
lost or destroyed, it should be so noted for 
the record, and the Veteran and his 
representative should be so notified.  If the 
records are available, but not received 
pursuant to the RO's request, the Veteran 
must be so advised, and reminded that 
ultimately it is his responsibility to ensure 
that private records sought are received. 

2.  When the development sought above is 
completed, the RO should arrange for the 
Veteran to be examined by an orthopedic 
surgeon to assess the propriety of his 1997 
VA left shoulder replacement surgery.  The 
Veteran's claims file must be reviewed by the 
examiner in conjunction with the examination.  
Based on examination of the Veteran and 
review of the record, the examiner should 
provide opinions responding to the following:  

As a result of the surgery/VA treatment does 
the Veteran have any additional disability 
that is due to VA fault or to an event not 
reasonably forseeable (not an expected 
consequence of the surgery)?  The explanation 
for the response to this question must 
address the allegation that prosthesis 
initially implanted by VA in 1997 was not the 
proper one for the Veteran, resulting in the 
need for revisions.  The examiner should 
comment as to whether there is an indication 
of lack of skill, negligence, or other fault 
on the part of the VA in the care afforded to 
the Veteran in the course of the 1997 surgery 
(and follow-up).  The examiner must explain 
the rationale for all opinions (to include 
discussion of the reason(s) for the Veteran's 
need for revision surgeries).

3.  The RO review the record, ensure that the 
development sought is completed in its 
entirety, and then re-adjudicate the claim.  
If it remains denied, the RO should issue an 
appropriate supplemental SOC and afford the 
Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


